RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2209-19T1

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANCY,

          Plaintiff-Respondent,

v.

J.G.K.,

          Defendant-Appellant,

and

A.W.S.,

     Defendant.
____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF I.J.K.
and J.M.J.,

     Minors-Respondents.
_____________________________

                   Submitted October 27, 2020 – Decided November 6, 2020

                   Before Judges Fisher and Moynihan.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Essex County, Docket
            No. FG-07-0114-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Robyn A. Veasey, Deputy Public Defender,
            of counsel; Richard Sparaco, Designated Counsel, on
            the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Sookie Bae, Assistant Attorney General, of
            counsel; Amy L. Bernstein, Deputy Attorney General,
            on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minors (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Noel C. Devlin, Assistant
            Deputy Public Defender, of counsel and on the brief).

PER CURIAM

      Defendant J.G.K.'s parental rights to two daughters, one born in October

2017 and the other in September 2018, were terminated after a three-day trial.

The judge concluded, among many other things, that defendant suffers from

mental health issues, crediting testimony that "paint[ed] a picture of

[defendant's] paranoia, confusion and irrational thinking that affects and impacts

[her] decision making and everyday function." The judge found defendant

unable or unwilling to address these and other circumstances – finding they were




                                                                          A-2209-19T1
                                        2
"get[ting] worse" – and that these circumstances precluded defendant's ability

to care for and parent these two children.

      In appealing, defendant argues there was insufficient evidence in the

record to support the judge's findings. In applying the familiar deferential

standard of appellate review, N.J. Div. of Youth & Family Servs. v. F.M., 211
N.J. 420, 448-49 (2012), we reject defendant's arguments because we are

satisfied from our review of the record that the judge's findings on all four

statutory prongs, N.J.S.A. 30:4C-15.1(a), were well-supported by clear and

convincing evidence. We affirm substantially for the reasons set forth by Judge

Linda L. Cavanaugh in her comprehensive and well-reasoned forty-six-page

written opinion.

      Affirmed.




                                                                       A-2209-19T1
                                        3